COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                     NO. 2-10-117-CV

IN RE JEFFREY LYNN LEW IS                                                    RELATOR

                                        ------------

                               ORIGINAL PROCEEDING

                                        ------------

                           MEMORANDUM OPINION 1

                                        ------------

         The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.        Accordingly, relator’s petition for writ of

mandamus is denied.

         Relator shall pay all costs of this original proceeding, for which let execution

issue.



                                                       PER CURIAM


PANEL: MCCOY and W ALKER, JJ.

DELIVERED: April 16, 2010




   1
        See Tex. R. App. P. 47.4.